SLIP OP. 07- 34

UNITED STATES COURT OF INTERNATIONAL TRADE

Before the Honorable Gregory W. Carman, Judge

FORMER EMPLOYEES OF
MERRILL, CORPORATION,

Plaintiffs,
v. Court No. 03-00662

UNITED STATES SECRETARY OF LABOR,

Defendant, _

-__»'\_/‘~._/\-.._/\._/\/\._/\ /\ ,-\ ,»». ,

JUDGMENT ORDER

Upon consideration of the Notice of Revised Deterrnination on Remand, Merrill
Corporation, St. Paul, Minnesota, TA-W-SZ, 050, signed April 23, 2007 by the Certifying
Officer, Division of Trade Adjustrnent Assistance, Employrnent and 'l`raining Adrninistration,
United States Departrnent of Labor and publication of the same in the Federal Register on May
3, 2007 (72 Fed. Reg_ 24615), and upon consideration of all other papers and proceedings in the
above~captioned matter, it is hereby

ORDERED that the Notice of Revised Deterrnination on Remand is AFFlRl\/[El),i which
certifies that:

All workers of Merrill Corporation, St. Paul, Minnesota, who
became totally or partially separated from employment on or after
June 10, 2002, through two years from the issuance of this revised
deterrnination, are eligible to apply for Trade Adjustment
Assistance under Seci:ion 223 of the Trade Act of 1974; and it is

further
ORDERED that this case is dismissed.
Each party shall bear its own fees and costs.

/S/ Gregory W. Carrnan
lodge

Dii@a¢  id ,2007
" Ne ork,NY